AMENDED as to defendant’s name 3/22/19
                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             SACR18-00048-DFM

Defendant         JOSEPH ALVAREZ                                            Social Security No. 8           7    8     4

akas: Alvarez, Joseph U.; Alvarez, Joseph Uy                                (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         03      14      2019


 COUNSEL                                                            Francis E. Quinlan, Jr., Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Failure to Pay
  FINDING
                      Overtime Wages 29 U.S.C. § 207(a)(1), 215(a)(2).

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER               the custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $10, which is due
immediately.

It is ordered that the defendant shall pay restitution in the total amount of $177,037.01 pursuant to 18 U.S.C. §
3663A to the victims, as set forth in a separate victim list prepared by the probation office, which shall be
forwarded to the fiscal section of the clerk’s office, and shall remain confidential to protect the privacy
interests of the victims

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless
another priority order or percentage payment is specified.

The Court finds from a consideration of the record that the defendant's economic circumstances allow for the
full and immediate payment of restitution.

The defendant shall comply with General Order No. 18-10.

It is ordered that the defendant shall pay to the United States a total fine of $10,000. A sum of $50 shall be
paid immediately, and the balance of the fine shall be paid in monthly installments of at least $500 during the
period of probation. These payments shall begin within 30 days after the date of this judgment.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Joseph

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 5
USA vs.     JOSEPH ALVAREZ                                                Docket No.:    SACR18-00048-DFM



Alvarez, is hereby placed on probation on the Single-Count Information for a term of two (2) years under the
following terms and conditions:

    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
       Services Office and General Order 18-10, including the conditions of probation and supervised release
       set forth in Section III of General Order 18-10;

    2. As directed by the Probation Officer, the defendant shall notify specific persons and organizations of
       specific risks and shall permit the Probation Officer to confirm the defendant’s compliance with such
       requirement and to make such notifications;

    3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
       to 1 drug test within 15 days from placement on probation and at least two periodic drug tests
       thereafter, not to exceed eight tests per month, as directed by the Probation Officer;

    4. The defendant shall participate for a period of six (6) months in a home detention program which may
       include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and
       shall observe all rules of such program, as directed by the Probation Officer. The defendant shall
       maintain a residential telephone line without devices and/or services that may interrupt operation of the
       monitoring equipment;

    5. The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum
       of $12.00 for each day of participation. The defendant shall provide payment and proof of payment as
       directed by the Probation Officer;

    6. The defendant shall abstain from using alcohol during the period of probation;

    7. During the period of probation, the defendant shall pay the special assessment and restitution in
       accordance with this judgment's orders pertaining to such payment; and

    8. The defendant shall apply all monies received from income tax, lottery winnings, inheritance,
       judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
       obligation.

The Court orders the defendant’s bond exonerated.

The defendant is informed of his right to appeal.


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 5
USA vs.     JOSEPH ALVAREZ                                                           Docket No.:       SACR18-00048-DFM



           March 22, 2019
           Date                                                           Douglas F. McCormick, U. S. Magistrate Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                          Clerk, U.S. District Court




           March 22, 2019                                          By     Nancy Boehme
           Filed Date                                                     Deputy Clerk



The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant shall not commit another Federal, state or local                10.   the defendant shall not associate with any persons engaged in
       crime;                                                                              criminal activity, and shall not associate with any person
2.   the defendant shall not leave the judicial district without the written               convicted of a felony unless granted permission to do so by the
       permission of the court or probation officer;                                       probation officer;
3.   the defendant shall report to the probation officer as directed by the        11.   the defendant shall permit a probation officer to visit him or her at
       court or probation officer and shall submit a truthful and complete                 any time at home or elsewhere and shall permit confiscation of
       written report within the first five days of each month;                            any contraband observed in plain view by the probation officer;
4.   the defendant shall answer truthfully all inquiries by the probation          12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                       being arrested or questioned by a law enforcement officer;
5.   the defendant shall support his or her dependents and meet other              13.   the defendant shall not enter into any agreement to act as an
       family responsibilities;                                                            informer or a special agent of a law enforcement agency without
6.   the defendant shall work regularly at a lawful occupation unless                      the permission of the court;
       excused by the probation officer for schooling, training, or other          14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                 parties of risks that may be occasioned by the defendant’s
7.   the defendant shall notify the probation officer at least 10 days prior               criminal record or personal history or characteristics, and shall
       to any change in residence or employment;                                           permit the probation officer to make such notifications and to
8.   the defendant shall refrain from excessive use of alcohol and shall                   conform the defendant’s compliance with such notification
       not purchase, possess, use, distribute, or administer any narcotic                  requirement;
       or other controlled substance, or any paraphernalia related to such         15.   the defendant shall, upon release from any period of custody, report
       substances, except as prescribed by a physician;                                    to the probation officer within 72 hours;
9.   the defendant shall not frequent places where controlled substances           16.   and, for felony cases only: not possess a firearm, destructive device,
       are illegally sold, used, distributed or administered;                              or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 5
USA vs.     JOSEPH ALVAREZ                                                       Docket No.:     SACR18-00048-DFM



 X The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
§3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or
the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for
probation 18 U.S.C. §3563(a)(7).

          Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
USA vs.     JOSEPH ALVAREZ                                                     Docket No.:        SACR18-00048-DFM



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
